Citation Nr: 1122917	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  08-21 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for a surgical scar of the left knee.

2.  Entitlement to a compensable disability rating for post-operative residuals of a right hernioplasty.

3.  Entitlement to a disability rating in excess of 30 percent for degenerative joint disease of the left knee.

4.  Entitlement to an initial disability evaluation in excess of 10 percent for left knee instability.

5.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the left hip.

6.  Entitlement to an initial compensable disability rating for left gluteus maximus hypertrophy.

7.  Entitlement to an effective date prior to September 27, 1999 for the grant of a 30 percent disability evaluation for hammertoes, degenerative joint disease and hallux valgus of the left foot.

8.  Entitlement to service connection for gout.

9.   Entitlement to service connection for a right ankle disability.

10.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from April 1962 to April 1965.

These claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claims of  entitlement to service connection for gout and a right ankle disability.  So, regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.

The issues of entitlement to increased disability evaluations for the Veteran's service-connected hammertoes, degenerative joint disease and hallux valgus of the right foot and left foot are the subject of a separate decision of the Board issued this date.


FINDINGS OF FACT

1. Throughout the rating period on appeal, the surgical scar of the left knee is 15 centimeters long, but the scar is not otherwise disfiguring or painful or result in functional limitation.

2.  Throughout the rating period on appeal, the Veteran's post-operative residuals of a right hernioplasty are not manifested by a recurrent hernia; the Veteran has pain, but no other residuals.

3.  Throughout the rating period on appeal, the Veteran's degenerative joint disease of the left knee has been manifested by complaints of pain and limitation of motion.

4.  Throughout the rating period on appeal, the Veteran's left knee instability has been characterized as mild.

5.  Throughout the rating period on appeal, the Veteran's degenerative joint disease of the left hip is not productive of limitation of flexion of the thigh to 30 degrees or limitation of abduction of the thigh with motion lost beyond 10 degrees.

6.  Throughout the rating period on appeal, the Veteran's left gluteus maximus hypertrophy is not productive of moderate damage to Muscle Group XVII.

7.  Throughout the rating period prior to September 27, 1999, the Veteran's hammertoes, degenerative joint disease and hallux valgus of the left foot was not equivalent to a severe foot injury.

8.  In an unappealed July 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a lumbar spine disability, including as secondary to his service-connected left knee disability.

9.  Evidence added to record since the RO's July 2003 rating decision does not relate to an unestablished fact that is necessary to substantiate the claim of entitlement to service connection for a lumbar spine disability and does not raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for the surgical scar of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801 - 7805 (2010).

2.  The criteria are not met for a compensable disability rating for post-operative residuals of right hernioplasty.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7338 (2010).

3.  The criteria for a disability rating in excess of 30 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5262 (2010).

4.  The criteria for a disability rating in excess of 10 percent for instability of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).

5.  The criteria are not met for an initial rating higher than 10 percent for degenerative joint disease of the left hip.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5251-5253 (2010).

6.  The criteria are not met for an initial compensable disability rating for left gluteus maximus hypertrophy.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.73, Diagnostic Code 5317 (2010).

7.  The requirements are not met for effective date prior to September 27, 1999, for the grant of a 30 percent disability rating for hammertoes, degenerative joint disease and hallux valgus of the left foot have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 3.400, 4.71a, Diagnostic Code 5284 (2010).

8.  The July 2003 rating decision that denied the Veteran's petition to reopen her previously denied claim of entitlement to service connection for a lumbar spine disability, including as secondary to service-connected disability, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

9.  New and material evidence has not been received to reopen the claim for service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established significant new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  But see Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 5103(a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  This notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the veteran's claim).  It need not describe the VA's evaluation of the veteran's particular claim.").  

VA issued VCAA notice letters from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to increased disability ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, these letters explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

The Board also finds that the June 2009 VCAA notification letter is compliant with Kent as to the Veteran's petition to reopen.  This letter specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection that were found insufficient in the previous denial.  The Veteran was told to submit evidence pertaining to the reason his claim of entitlement to service connection for a lumbar spine disability was previously denied, and the letter notified the Veteran of the reason for the prior final denial (i.e., the elements of the service connection claim that was deficient).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decisions that were the basis of this appeal were decided prior to the issuance of an initial, appropriate VCAA notice.  However, the appellant's claims were readjudicated thereafter.  As such, the appellant has not been prejudiced and there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained

Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

In addition, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2010).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Analysis

Surgical Scar of the Left Knee

The Veteran's surgical scar of the left knee is assigned a noncompensable disability evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  Disability evaluations are assigned under Diagnostic Code 7805 for limitation of function of the part affected by the scar, in this case, the left knee.  However, as the Veteran is already compensated for limitation of motion of the left knee, as previously discussed, the Board will consider his surgical scar under Diagnostic Codes 7801-7804.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity").  

The Board observes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, Diagnostic Codes 7801-7804 are more appropriate for purposes of rating the Veteran's surgical scar of the left knee.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 7801, a 10 percent disability evaluation is assigned for a scar that is deep or that causes limited motion of an area exceeding 6 square inches (39 sq. cm.).  Diagnostic Code 7802 provides for a 10 percent disability evaluation for superficial scars, that do not cause limited motion, but that cover an area of 144 square inches (929 sq. cm.) or more.  Diagnostic Code 7803, for a compensable 10 percent rating, requires an unstable superficial scar.  Notes (1) and (2) in this code indicates that an unstable scar is one where, for any reason, there is frequent loss of the covering of the skin over the scar.  Diagnostic Code 7804 provides for a 10 percent disability rating for superficial scars that are painful upon examination.

The Board finds that a higher evaluation for the Veteran's surgical scar of the left knee is not warranted under Diagnostic Code 7801 through 7804, for the entire rating period.  The medical evidence of record indicates that the Veteran's scar is described as minimal, nontender, and without adherence, alteration or breakdown of the skin, elevation or depression of the scar, underlying tissue loss, keloid formation, disfigurement, or inflammation.  The April 2010 VA examination report noted the scar was 17 cm by 1 cm.  The Veteran's August 2009 and April 2010 VA examination reports clearly indicate that this scar is well-healed, stable, and does not limit his range of motion.  As such, the evidence does not show that the criteria sufficient to support a compensable rating are met.  

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected surgical scar of the left knee is adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected surgical scar of the left knee.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Residuals of a Right Hernioplasty

The Veteran currently has a noncompensable rating under 38 C.F.R. § 4.114, Diagnostic Code 7338.  According to Code 7338, a noncompensable disability rating is for assignment where there is an inoperable but remediable inguinal hernia or a small, reducible inguinal hernia or an inguinal hernia without true hernia protrusion.  A 10 percent rating is warranted for a postoperative, recurrent, readily reducible hernia that is well supported by a truss or belt.  A 30 percent rating requires a small, postoperative, recurrent, or irremediable hernia that is not well supported by a truss, or not readily reducible.  Whereas a 60 percent rating requires a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and is not readily reducible, when considered inoperable.  See 38 C.F.R. § 4.114, Code 7338 (2010).

Considering these rating criteria in relation to the relevant evidence of record, the Board finds that the Veteran's current noncompensable disability rating is most appropriate for the entire rating period on appeal, and that a higher, compensable rating is not warranted.  38 C.F.R. § 4.7.  The objective medical evidence of record indicates that the Veteran's post-operative residuals of a right hernioplasty are productive of subjective complaints of pain.  However, at his most recent, April 2010 VA examination, the area of the Veteran's right hernioplasty was non-tender and his hernioplasty scar was well healed, without underlying tissue damage.  Moreover, the VA examiner did not state that the Veteran required a truss or belt; the VA examiner found that the examination of the Veteran's abdomen showed no evidence of striae of the abdominal wall, distension of superficial veins, ostomy, splenomegaly, ascites, or liver enlargement.  As such, the Veteran is not entitled to a compensable disability rating for his residuals of a right hernioplasty.

Additionally, the Board has considered whether the Veteran is entitled to a separate rating for the scar under 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.  In this case, however, the evidence does not establish that such criteria have been met.  On VA examination in April 2010, the Veteran's scar was noted as being well healed, superficial and measuring 8 centimeters.  The scar was not tender to palpation and there was no evidence of skin breakdown, disfigurement or inflammation.  For these reasons, assignment of a separate evaluation for the Veteran's surgical scar is not warranted.  

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected residuals of a right hernioplasty is adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected residuals of a right hernioplasty.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Degenerative Joint Disease of the Left Knee

The Veteran receives a 30 percent disability rating for his degenerative joint disease of the left knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  See 38 C.F.R. § 4.20.  Diagnostic Code 5010 provides that traumatic arthritis is evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Diagnostic Code 5003 states that degenerative arthritis, substantiated by x-ray findings, is to be evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is assigned if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted when x-ray evidence shows involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Ibid.  

The Veteran experiences some limitation of motion of the knee, and as a result, the rating criteria under Diagnostic Code 5003, for degenerative joint disease without limitation of motion are not for application.  

The Veteran's left knee disability is rated by analogy to 38 U.S.C.A. § 4.71a, Diagnostic Codes 5260 and 5261.  According to Diagnostic Code 5260, a 30 percent rating is assigned when leg flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a 30 percent evaluation is warranted when leg extension is limited to 20 degrees.  A 40 percent evaluation is warranted when leg extension is limited to 30 degrees; a 50 percent disability evaluation is for assignment where extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Considering the rating criteria applicable to the Veteran's degenerative joint disease of the left knee, the objective clinical evidence of record, throughout the rating period on appeal, does not show that the Veteran has extension limited to 30 degrees.  His range of motion far exceeds these respective limits.  Indeed, the medical evidence of record clearly indicates that he has essentially continuously had full extension to no less than 20 degrees, and that his flexion, at worst, and fully acknowledging his pain, is still to at least 80 degrees, including at his most recent, April 2009 and August 2009 VA examinations.  VA considers "full" range of motion for the knee to be from 0 to 140 degrees (full extension to full flexion).  See 38 C.F.R. § 4.71, Plate II.  There is no objective clinical indication, however, that he has additional functional impairment, above and beyond the 30 percent level, which would support an even higher rating.  In this regard, the Board points out that the Veteran's April 2009 VA examination was negative for objective evidence of incoordination, subluxation, weakness, abnormal movement, or deformity, although he reports experiencing pain and there was mild hypertrophy of the left knee.  Likewise, there was no objective evidence of any neurovascular symptoms and he had full motor strength.  Similarly, the Veteran has pain and tenderness in his left knee, but he does not have overall moderate impairment of his tibia and fibula or ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.

The Board has also considered whether he has additional functional loss - beyond that objectively shown - due to his pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Nonetheless, there is no indication in the record that his functional ability is decreased beyond the limitation of motion already shown on examination, even when his symptoms are most problematic.  In particular, the August 2009 VA examiner noted that there was a mild increase in pain upon repetitive use, but neither examiner found that there was no additional weakness, fatigability, incoordination, or lack of endurance.  As a result, his current 30 percent rating adequately compensates him for the extent of his pain, including insofar as its resulting effect on his range of motion.  

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected degenerative joint disease of the left knee is adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected degenerative joint disease of the left knee.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Left Knee Instability

In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  The Veteran's left knee instability is rated as 10 percent disabling pursuant 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 10 percent disability evaluation is warranted for slight recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent disability evaluation is warranted for moderate recurrent subluxation or lateral instability of the knee.  Id.  For a 30 percent disability evaluation, there must be severe knee impairment, with recurrent subluxation or lateral instability.  Id.

Considering the rating criteria in relation to the relevant evidence of record, the Board finds that the criteria for a rating in excess of 10 percent for instability of the left knee has not been met at any time during the rating period on appeal.  38 C.F.R. § 4.7.  The objective clinical evidence of record does not show that he has moderate recurrent instability and there is no clinical evidence of subluxation, according to the April 2009 and August 2009 VA examination reports.  In this regard, the Board points out that the Veteran's VA examinations were negative for objective evidence of instability, subluxation or abnormal movement; the Veteran was unable to perform instability tests of the left knee due to complaints of pain.  See 38 C.F.R. §  3.951(b).   Moreover, there was no evidence of crepitus.  Therefore, there has been no demonstration by competent clinical evidence of record that the Veteran has symptomatology which most closely fits the criteria for the next higher, 20 percent, disability evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected instability of the left knee is adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected instability of the left knee.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Degenerative Joint Disease of the Left Hip

The Veteran's left hip disability is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5010 provides that traumatic arthritis is evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Diagnostic Code 5003 states that degenerative arthritis, substantiated by x-ray findings, is to be evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is assigned if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted when x-ray evidence shows involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Ibid.  

The Veteran experiences some limitation of motion of the left hip, and as a result, the rating criteria under Diagnostic Code 5003, for degenerative arthritis without limitation of motion are not for application.  However, as there are no rating criteria which address limitation of motion of the hip, other than ankylosis under Diagnostic Code 5250, the Veteran's left hip disorder is rated by analogy to Diagnostic Code 5251, 5252 and 5253, for limitation of motion of the thigh.  Diagnostic Code 5251 assigns a 10 percent disability evaluation where there is limitation of extension of the thigh to 5 degrees.  Under Diagnostic Code 5252, a 10 percent disability evaluation is assigned for flexion of the thigh limited to 45 degrees.  For the next higher 20 percent disability evaluation, there must be limitation of flexion to 30 degrees.  Pursuant to Diagnostic Code 5253, a 10 percent disability evaluation is assigned for limitation of rotation, with an inability to toe-out in excess of 15 degrees or where there is limitation of adduction such that one cannot cross their legs.  A 20 percent disability evaluation is warranted for limitation of abduction, where motion is lost beyond 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251-5253.  

Considering the rating criteria applicable to the Veteran's degenerative joint disease of the left hip, the clinical evidence of record, throughout the rating period on appeal, does not show that the Veteran experiences limitation of flexion of the thigh to 30 degrees or less or limitation of abduction of the thigh such that he was unable to cross his legs.  Flexion was reported to be 100 degrees at his April 2009 VA examination.  And, at the August 2009 VA evaluation, extension was to 10 degrees and flexion was to 80 degrees, in spite of complaints of pain.  The VA examiners noted that the Veteran did not have decreased sensation.   Likewise, his more recent, VA examination reports indicated that the Veteran did not experience swelling, instability, abnormal movement, redness, or subluxation on repetitive use.  Further, although the Veteran experienced pain and weakness, at the August 2009 examination, he had flexion of the left hip to 70 degrees, extension to 10 degrees, abduction to 30 degrees and adduction to 15 degrees, external rotation to 15 degrees and internal rotation to 10 degrees, even with pain upon repetitive motion.  Thus, the Board finds that the Veteran's degenerative joint disease of the left hip within the criteria for the currently assigned 10 percent disability evaluation. 

In concluding the Veteran is not entitled to a higher rating for his degenerative joint disease of the left hip, at any time during the rating period on appeal, the Board has considered as well whether he has additional functional loss - beyond that objectively shown - due to his pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Nonetheless, there is no indication in the record that his functional ability is decreased beyond the limitation of motion already shown on examination, even when his symptoms are most problematic.  In particular, the August 2009 VA examiner noted that there was a mild increase in pain and weakness upon repetitive use, but found that there was no additional fatigability, incoordination, lack of endurance, or additional loss of motion.  As a result, his current 10 percent rating adequately compensate him for the extent of his pain, including insofar as its resulting effect on his range of motion.  

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected degenerative joint disease of the left hip is adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected instability of the left knee.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization; the Veteran expressly denied hospitalization and surgical treatment for his left hip at the August 2009 VA examination.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Left Gluteus Maximus Hypertrophy

The Veteran is currently assigned a noncompensable disability rating for left gluteus maximus hypertrophy by analogy to 38 C.F.R. § 4.73, Diagnostic Code 5317.  See 38 C.F.R. § 4.20 (2010) (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous).  DC 5317 provides evaluations for disability of Muscle Group XVII.  The muscles involved in Muscle Group XVII include the pelvic girdle group 2:  gluteus maximus, gluteus medius, and gluteus minimus.  The functions affected by these muscles include extension of the hip, abduction of the thigh, tension of the fascia lata and iliotibial band, acting in support of XIV in postural support of body steadying pelvis upon the head of femur and condyles of femur on tibia.  Muscle disability under this provision is evaluated as follows: slight (0 percent); moderate (20 percent); moderately severe (40 percent), and severe (50 percent).  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  

Under VA regulations, a "slight" muscle disability results from an injury that is a simple muscle wound without debridement or infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  Service department records must show a superficial wound with brief treatment and return to duty, as well as healing with good functional results.  There must be no evidence of any of the cardinal signs or symptoms of muscle disability. See 38 C.F.R. § 4.56 (d)(1)(ii).  The objective findings must show that there is a minimal scar, and must be negative for evidence of a fascia defect, atrophy, or impaired tonus, as well as be negative for impairment of function or retained metallic fragments in the muscle tissue.  See 38 C.F.R. § 4.56 (d)(1)(iii).

Moderate disability of muscles requires some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to sound side.  38 C.F.R. § 4.56(d)(2) (2010).

Moderately severe disability of muscles requires indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

Severe disability of the muscles results from requires ragged, depressed and adherent scars; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute multiple scattered foreign bodies; (b) adhesion of the scar; (c) diminished muscle excitability on electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile; or (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

Upon reviewing the rating criteria in relation to the evidence for consideration, the Board finds no basis for assigning a higher disability rating for his left gluteus maximus hypertrophy.   In this regard, the Board notes that the April 2009 VA examination report states that the Veteran experiences pain of the left gluteus muscle, with increased muscle mass of the buttocks due to compensation for his left hip disability.  Nevertheless, there was no evidence of functional impairment.   There was no loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to his sound side; the Veteran's gluteus pain was noted as being related his left hip pain and the muscle atrophied.  Therefore, the Board concludes that a compensable disability evaluation for left gluteus maximus hypertrophy is not warranted under Diagnostic Code 5317.

In concluding the Veteran is not entitled to a higher rating for his left gluteus maximus hypertrophy, at any time during the rating period on appeal, the Board has considered as well whether he has additional functional loss - beyond that objectively shown - due to his pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Nonetheless, there is no indication in the record that his functional ability is decreased as a result of his left gluteus pain, even when his symptoms are most problematic.  In particular, the April 2009 VA examiner noted that there was a mild increase in pain upon repetitive use, but found that there was no additional fatigability, incoordination, lack of endurance, or additional loss of motion.  As a result, his current noncompensable disability rating adequately compensate him for the extent of his pain.  

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected left gluteus maximus hypertrophy is adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected left gluteus maximus hypertrophy.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Date

Legal Criteria

The statutory and regulatory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2010).  Except as otherwise provided, the effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be the day following the date of separation from service-if the veteran filed a claim within one year after service.  Otherwise, the effective date will be the date of receipt of his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

In cases involving a claim for higher compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within one year from that date; otherwise, the effective date is the date the claim is received.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010).  See also Harper v. Brown, 10 Vet. App. 125 (1997).

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran that may be interpreted as applications or claims, both formal and informal, for benefits.  VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal claim must identify the benefit sought.  See 38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered by the VA, a specific claim in the form prescribed by the Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  All claims for benefits filed with the VA, formal or informal, must be in writing.  See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

Analysis

The Veteran was granted service connection for hammertoes, degenerative joint disease and hallux valgus of the feet in a March 1973 disability rating.  On September 27, 1999, the Veteran filed a claim for an increased disability evaluation for his service-connected bilateral hammertoes.  In a February 2000 rating decision, the Veteran was assigned separate 10 percent disability evaluations for each foot, effective from September 27, 1999.  A March 2007 rating decision increased the Veteran's disability evaluation for his left foot to 30 percent.  A June 2007 rating decision assigned an effective date of September 27, 1999.  

The Board notes that a review of the record does not reflect that any medical report or communication from the Veteran was prior to September 27, 1999, which may be reasonably construed as a formal or informal claim for an increased rating.  

However, as noted above, in cases involving a claim for higher compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within one year from that date; otherwise, the effective date is the date the claim is received.  38 C.F.R. § 3.400(o)(2) (2010).  As such, the earliest date that the aforementioned rating may be assigned for the disabilities at issue is from September 27, 1998.

The Veteran and his representative assert that the Veteran's symptoms prior to September 27, 1999 are sufficient to sustain the higher disability evaluation for his hammertoes of the left foot with degenerative joint disease and hallux valgus.  However, there has been no demonstration by competent clinical evidence of record that the rating criteria for a 30 percent disability evaluation for the Veteran's service-connected hammertoes of the left foot with degenerative joint disease and hallux valgus were met at any time prior to the Veteran's September 27, 1999 claim for an increased disability rating.  The Board acknowledges that the Veteran submitted medical evidence demonstrating that he was treated for his left foot prior to September 27, 1999, but points out that the Veteran did not provide objective evidence that demonstrated that his hammertoes of the left foot with degenerative joint disease and hallux valgus was sufficiently severe as to warrant a rating in excess of 30 percent.  In this regard, the Board points out that the Veteran's treatment records prior to September 27, 1999, including private treatment notes, indicate that the Veteran had complaints of left knee pain and treatment for a tear of the left Achilles tendon, but does not show treatment for hammertoes with degenerative joint disease and hallux valgus of the left foot (See, i.e., 1996 treatment notes from C.M.B., M.D.) or other objective confirmation of severe left foot symptoms.  In addition, the December 1999 VA examination report indicates that the Veteran had complaints of pain and mild degenerative changes of the feet, but the Board notes that the Veteran did not provide any medical evidence with his September 27, 1999 claim for an increased disability evaluation, nor did he request a VA examination or seek VA treatment prior to that date.    

Although the Veteran was found to have symptoms sufficient for a 30 percent disability rating for his hammertoes of the left foot with degenerative joint disease and hallux valgus, respectively, upon VA examination in December 1999, and upon subsequent VA examination, there is no objective evidence demonstrating the manifestations and severity of the Veteran's hammertoes of the left foot with degenerative joint disease and hallux valgus during the applicable rating period on appeal prior to the date of his claim for an increased disability rating in September 1999.  As such, the effective date for the grant of the 30 percent rating for his service-connected hammertoes of the left foot with degenerative joint disease and hallux valgus is September 27, 1999, the date of the Veteran's claim that his symptomatology had worsened.  See 38 C.F.R. § 3.400(b), (o).  See, too, Meeks v. West, 216 F.3d 1363 (Fed. Cir. 2000) (the date of entitlement to award of benefits, i.e., service connection, does not necessarily coincide with the date entitled to a certain rating).

New and Material Evidence

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Medical evidence is required to show this secondary cause-and-effect relationship; mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

New and Material Evidence 

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  

As relevant to this appeal, new evidence is existing evidence not previously submitted to agency decision-makers.  Material evidence is existing evidence that, by itself or when considered with the previous evidence of record, relates to a fact, not previously established, which is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  If all of these tests are satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The Veteran's claim of entitlement to service connection for a lumbar spine disability was initially denied by the RO in a July 2003 rating decision.  The rating decision was not appealed and, thus, it is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board remains whether new and material evidence has been presented to reopen the claim.

The July 2003 rating decision denied the Veteran's claim of entitlement to service connection for a lumbar spine disability on the basis that there was no evidence of a lumbar spine disability during or after service, which was related to his military service, including his service-connected disabilities; the RO noted that the Veteran had been treated for his service-connected left knee disability, but that private treatment records did not show a chronic back disability related to his left knee.

As stated above, in order to reopen a claim, evidence received must be both new and material.  Additional evidence received after the prior final denial was not of record at the time of the final RO decision.  The Veteran's VA medical records, private medical records, and VA examination reports, as well as his multiple statements, are not cumulative and redundant of the evidence in the claims file at the time of the last final rating decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not previously established that is necessary to substantiate the claim, and when viewed in the context of the record as a whole, must raise a reasonable possibility of substantiating the claim.  The basis for the RO's prior final denial was that there was no medical evidence of record demonstrating that the Veteran had a lumbar spine disability which was incurred or aggravated during his military service, or proximately due to or aggravated by service-connected disability.   

The evidence of record, submitted by the Veteran during the years since the RO's last final rating decision, refers primarily to the evaluation and treatment, i.e., the current diagnosis and severity, of his current lumbar spine disability.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing the veteran's current condition are immaterial to the issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).  

The Board is mindful of the Veteran's assertions that he is entitled to service connection because he has a lumbar spine disability.  However, such statements must be considered in the context of the record as a whole to determine whether it raises a reasonable possibility of substantiating the claim.  In this regard, there is no evidence that the Veteran was treated for a lumbar spine disability during his military service, and the Veteran has not provided any objective, medical evidence indicating that his current lumbar spine disability is related to his military service; to the contrary, the April 2010 VA examination report clearly indicates that the Veteran's current lumbar spine disability was not incurred in, or aggravated by, active service and is not proximately due to or aggravated by any of his service-connected disabilities.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) (there must be medical evidence linking a current disability, even assuming the veteran has one, to his service in the military).  Moreover, the Board points out that, despite the Veteran's complaints related to his lumbar spine, the record remains devoid of any evidence linking the etiology of this disability to his military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).   

Additionally, the Board acknowledges that the Veteran has repeatedly asserted that he his lumbar spine disability is related to his service-connected left knee disabilities.  However, the Board again points out the evidence does not demonstrate that the Veteran's lumbar spine disability is related to his military service, including his service-connected disabilities.  As such, the additional evidence considered in conjunction with the record as a whole does not raise a reasonable possibility of substantiating the claim.  In short, these medical records, as well as the Veteran's statements, do not demonstrate a causal relationship between his service in the military and his current lumbar spine disability, nor do these records otherwise verify the circumstances of his service.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without independent verification of these assertions, is insufficient grounds to reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the Veteran's previously denied claim for service connection for a lumbar spine disability, including as secondary to service-connected disability, has not been received subsequent to the last final RO decision.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As such, the Veteran's claim is not reopened.


ORDER

Entitlement to a compensable disability rating for a surgical scar of the left knee is denied.

Entitlement to a compensable disability rating for post-operative residuals of a right hernioplasty is denied.

Entitlement to a rating in excess of 30 percent for degenerative joint disease of the left knee is denied.

Entitlement to a rating higher than 10 percent for instability of the left knee is denied.

Entitlement to a rating higher than 10 percent for degenerative joint disease of the left hip is denied.

Entitlement to a compensable disability rating for left gluteus maximus hypertrophy is denied.

The claim for an effective date earlier than September 27, 1999, for the grant of a 30 percent disability evaluation for service-connected hammertoes, degenerative joint disease and hallux valgus of the left foot, is denied.

The petition to reopen the claim for service connection for a lumbar spine disability is denied.



REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Board acknowledges that the Veteran was provided with VA examinations in connection to his claims of entitlement to service connection for gout and a right ankle disability, but points out that the October 2008 and April 2010 VA examiners did not address whether the Veteran's current gout and right ankle disability are related to his active military service.  In this regard, the Board acknowledges that the Veteran's available service treatment records do not show treatment for or a diagnosis of a right hand disability or gout, but that the Veteran contends that, even absent an acute event during service, his right ankle disability and gout are related to active service, and that his private medical records indicate continuity of symptomatology in the years following active service.  The Board acknowledges that the Veteran has been diagnosed with gout and that the medical evidence is unclear whether the right ankle disability and gout are causally or etiologically related to the Veteran's military service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). Accordingly, the Board finds that the Veteran should be afforded additional VA examinations in order to determine nature and etiology of the Veteran's claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his right ankle disability, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his right ankle disability is related to an injury during his service in the military.  To assist in making this determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

2.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his gout, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his gout, if any, is related to his service in the military.  To assist in making this determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

3.  Following completion of the above, the RO should readjudicate the issues of entitlement to service connection for a right ankle disability and gout.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


